Case: 21-50854     Document: 00516357488         Page: 1     Date Filed: 06/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-50854                         June 15, 2022
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                           Plaintiff-Appellee

                                      versus

   Rene Trevino,

                                                           Defendant-Appellant



                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-233-2


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          A jury found Rene Trevino guilty of violating 8 U.S.C.
   § 1324(a)(1)(A)(v)(I) and (B)(i) by conspiring to transport illegal aliens
   (Count 1) and of violating § 1324(a)(1)(A)(ii) and (B)(i) by transporting



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50854       Document: 00516357488           Page: 2    Date Filed: 06/15/2022




                                      No. 21-50854


   illegal aliens for financial gain (Count 2). Trevino was sentenced to 46
   months of imprisonment on Counts 1 and 2, to run concurrently, and three
   years of supervised release on both counts, to run concurrently. On appeal,
   Trevino contends that the district court erred in applying a three-level
   sentencing enhancement under U.S.S.G. § 2L1.1(b)(6) for intentionally or
   recklessly creating a substantial risk of death or serious bodily injury to
   another person.
          We typically review a district court’s interpretation or application of
   the Sentencing Guidelines de novo and its factual findings for clear error.
   United States v. Castelo-Palma, 30 F.4th 284, 286 (5th Cir. 2022); United
   States v. Gonzales, 642 F.3d 504, 505 (5th Cir. 2011). However, where the
   appellant failed to preserve the issue in the district court, our review is limited
   to plain error. United States v. Alvarado-Santilano, 434 F.3d 794, 795 (5th
   Cir. 2005). In this case, we “need not decide the appropriate level of review”
   because Trevino’s argument fails under either standard. United States v.
   Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
          There was no error in the application of the § 2L1.1(b)(6)
   enhancement. We have “consistently held that [§] 2L1.1(b)(6) applies
   against defendants who have transported unrestrained aliens in a pickup
   truck bed that was not covered with a camper shell.” United States v.
   Maldonado-Ochoa, 844 F.3d 534, 538-39 (5th Cir. 2016). In Maldonado-
   Ochoa, we affirmed the application of that enhancement where the truck bed
   was covered by a tarp rather than a camper shell, as “[c]overing a truck bed
   with a tarp does not protect the aliens who are lying underneath it.” Id. at
   537 n.3; see also United States v. Angeles-Mendoza, 407 F.3d 742, 750-51 & n.16
   (5th Cir. 2005) (affirming application of the reckless endangerment
   enhancement where the aliens were placed in the bed of a truck and covered
   with a tarp or “heavy rubber cover”). Here, Trevino transported five illegal




                                           2
Case: 21-50854     Document: 00516357488          Page: 3   Date Filed: 06/15/2022




                                   No. 21-50854


   aliens who were lying unrestrained in a pickup truck bed covered by a bed
   cover rather than a camper shell.
         Accordingly, the judgment of the district court is AFFIRMED.




                                        3